                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS J. WALNEY and                        )
RODNEY A. BEDOW, SR.,                       )
individually and on behalf of all           )
others similarly situated,                  )       CIVIL ACTION No. 13-102 Erie
                                            )
                       Plaintiffs,          )
                                            )
       v.                                   )
                                            )
SWEPI LP and SHELL ENERGY                   )
HOLDING GP, LLC,                            )
                                            )
                       Defendants.          )


                                            ORDER

       AND NOW, this 31st Day of March, 2019, for the reasons set forth in the accompanying

Memorandum Opinion,

       IT IS ORDERED that Defendants’ Motion to Decertify the Class (ECF No. [196]) shall

be, and hereby is, GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ Third Motion to Amend Class Definition

(ECF No. [183]) is DENIED as moot and Plaintiffs’ Fourth Motion to Amend Class Definition

(ECF No. [211]) is DENIED on the merits.

       IT IS FURTHER ORDERED that Plaintiffs’ Second Motion for Summary Judgment

(ECF No. [213]) shall be, and hereby is, DENIED without prejudice to be reasserted at a later

time by any individual lessor herein, as additional proceedings may warrant.

       IT IS FURTHER ORDERED that Defendants’ Motion to Strike Plaintiffs’ Late-Filed

Concise Statement of Facts and Appendix re Second Motion for Summary Judgment (ECF No.

[240]) is DENIED as moot.



                                                1
       Finally, IT IS ORDERED that the parties shall file a joint proposal, within fourteen (14)

days, setting forth how they wish to proceed with any additional matters relating to this

litigation, including any proposed form of notice to former class members that may be required

consistent with Federal Rule of Civil Procedure 23. The undersigned will conduct a telephonic

status conference on April 18, 2019 at 2:00 p.m. for the purpose of discussing the parties’ joint

proposal. Counsel for Plaintiffs is requested to arrange for all parties to participate by

conference call at the above date and time.




                                                      _______________________________
                                                      Susan Paradise Baxter
                                                      United States District Judge




                                                  2
